Citation Nr: 0001407	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-11 685	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut 


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis 
other than of the upper extremities.  

2.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
right fifth finger osteotomy, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) in part from a May 1996 rating decision of the RO 
which denied claims for increased ratings for service-
connected low back strain, right fifth finger disability, and 
psoriasis.  The veteran also appealed July and October 1996 
RO rating decisions which denied service connection for 
psoriatic arthritis.  

The veteran's testimony was obtained at a hearing at the RO 
in December 1997.  In May 1998, the hearing officer granted a 
30 percent rating for service-connected psoriasis.  By a 
March 1999 decision, service connection was granted for 
psoriatic arthritis of the upper extremities.  Consequently, 
the service connection claim now before the Board is best 
characterized as entitlement to service connection for 
psoriatric arthritis other than in the upper extremities.  



FINDING OF FACT

A link between service-connected psoriasis and the 
development of psoriatic arthritis in joints other than in 
the upper extremities is implicit in the medical evidence of 
record.


CONCLUSION OF LAW  

The claim of service connection for psoriatic arthritis other 
than in the upper extremities is well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Secondary service 
connection for a disability is warranted when that disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.  

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the present case, the Board finds that the claim of 
service connection for psoriatic arthritis in other than the 
upper extremities is well grounded.  In August 1998, a VA 
examiner indicated that the veteran had complaints of 
multiple joint pains that occurred especially in areas where 
he had extensive psoriatic involvement.  Psoriatic plaques 
were specifically noted in various areas including moderate 
involvement in the knee areas.  The overall clinical 
impression was that intermittent joint pains, especially in 
the hands and wrists, were very likely related to at least 
mild inflammatory changes due to psoriatic arthritis.  

Although the August 1998 examination report does not provide 
definite information as to which of the veteran's joints is 
affected by psoriatic arthritis, the examination nevertheless 
tends to provide a plausible basis for concluding that the 
veteran likely has psoriatic arthritis in joints other than 
those of the upper extremities.  Other records show 
complaints of lower extremity pain and impairment, as well as 
ongoing treatment for already service-connected psoriasis.  
The veteran has also submitted a copy of an October 30, 1997 
newspaper article from the New Haven Register.  This article 
briefly relates the medical opinion of Peter Gott, M.D., to 
the effect that psoriasis can lead to arthritis.  Given the 
veteran's long history of psoriasis, the recent clinical 
impression of psoriatic arthritis in various unspecified 
joints, and the medical opinion of a nexus between the two 
disorders, as contained in the October 1997 newspaper 
article, the Board is of the opinion that the claim of 
service connection for psoriatic arthritis other than in the 
upper extremities is well grounded.  More than a speculative 
basis is demonstrated.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  


ORDER

The claim of service connection for psoriatic arthritis other 
than in the upper extremities is well grounded; to this 
extent, the appeal is granted.  


REMAND

The Board notes that governing regulations provide that a 
supplemental statement of the case (SSOC) will be furnished 
to the veteran when additional pertinent evidence is received 
after a statement of the case (SOC) has been issued.  38 
C.F.R. § 19.31 (1999).  Moreover, the appellant has the right 
to have that additional evidence reviewed by the RO in the 
first instance unless he waives such consideration in 
writing.  See 38 C.F.R. § 20.1304(c) (1999).  In the case on 
appeal, additional pertinent medical evidence was received in 
June 1999 from the Social Security Administration (SSA), and 
more recent VA treatment records were received in July 1999.  
Although the most recent RO rating decision and SSOC are 
dated in March 1999, in July 1999, the appeal was transferred 
to the Board from the RO, without specific consideration of 
this additional evidence.  While some of this recent evidence 
is duplicative of evidence previously before the RO, most of 
the records are not.  Accordingly, a remand is required.  38 
C.F.R. §§ 19.31 and 20.1304(c) (1999).  

Specifically, this medical evidence shows treatment in 1998 
and 1999 for multiple low back, skin, lower extremity, and 
finger and hand disorders, of undetermined etiologies.  These 
disorders include:  psoriatic arthritis; generalized 
psoriasis of multiple joints; lower extremity ulcers and skin 
disorders; low back radiculopathy; and complaints of pain and 
impairment of the fingers, with examination of the veteran's 
service-connected right finger disorder in April 1999, to 
include notation that he was unable to make a full fist.  See 
November 14, 1998 private treatment summary, and VA treatment 
records dated in October and November 1997, and April, May, 
and June 1999.  Treatment records of April 1999 also show 
possible low back disc disease, with notation that the 
veteran walks with a limp and uses a cane.  Given that such 
findings appear to be pertinent to each of the disabilities 
for which the veteran desires increased ratings, and because 
more definite information is needed as to the exact joints 
affected by psoriatic arthritis, a remand is required so that 
the RO may consider this additional evidence and undertake 
additional evidentiary development as appropriate.  

As the veteran has not waived RO consideration of the 
evidence received since the issuance of the most recent SSOC, 
and because this evidence relates in some way to each of the 
issues on appeal, a remand is required.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The appellant should be contacted and 
notified of his right to submit evidence, 
argument, and/or comment with regard to 
his claims on appeal.  The RO should also 
complete any further evidentiary 
development deemed necessary, including 
obtaining copies of any more recent VA 
treatment records, dated from June 1999 
to the present.  

2.  Thereafter, the veteran should be 
scheduled for VA examinations to 
determine the severity of service-
connected psoriasis, low back strain, and 
right finger disability.  Applicable 
rating criteria should be provided to the 
examiner(s) so that all findings 
necessary to rate the disabilities at 
issue may be made.  The examiner(s) 
should review all the evidence of record, 
including that received since issuance of 
the March 1999 SSOC.

An examination of the veteran's joints 
should be conducted with a view toward 
identifying each joint affected by 
psoriatic arthritis.  Each such joint 
affected by this process should be 
specifically noted by the examiner.  When 
the veteran's low back is examined, all 
functional losses, such as might be 
caused by pain or weakness should be set 
forth in detail and equated to additional 
loss in range of motion beyond that 
demonstrated in the clinical setting.

3.  Thereafter, and upon completion of 
any other necessary development, the RO 
should re-adjudicate the claims on 
appeal, to include consideration of the 
evidence received or submitted since the 
March 1999 SSOC, and to include 
consideration of, and citation to, 
38 C.F.R. § 3.310 (1999) regarding the 
claim of service connection for psoriatic 
arthritis of other than the upper 
extremities.  

4.  If any benefit sought is not granted, 
the veteran and his representative should 
be issued a SSOC which addresses, among 
other things, evidence received since the 
issuance of the March 1999 SSOC, and the 
application of 38 C.F.R. § 3.310 (1999) 
to the service connection claim.  

After the appellant and his representative have been given 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further review.  No action is 
required by the appellant until he receives further notice. 
The purpose of this remand is to comply with governing 
adjudicative procedures.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


